Citation Nr: 0019852	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-06 553	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
medial plica of the left knee.  

2.  Entitlement to an increased disability rating for 
degenerative joint disease of the right knee, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1983 
to June 1988.  In addition, he had approximately six years of 
prior active service.  

The current appeal arises from an April 1998 rating action of 
the Montgomery, Alabama, regional office (RO).  In that 
decision, the RO denied the claims of entitlement to a 
compensable disability evaluation for medial plica of the 
left knee and entitlement to a disability rating greater than 
20 percent for degenerative joint disease of the right knee.  

The issue of entitlement to an increased disability rating 
for degenerative joint disease of the right knee is the 
subject of the REMAND section of this decision, set forth 
below.


FINDING OF FACT

The service-connected medial plica of the veteran's left knee 
is manifested by chronic pain with no cause for this 
symptomatology, including normal ranges of motion, no 
findings of fluid or radiographic pathology, and no 
instability in this joint.  



CONCLUSION OF LAW

A compensable rating for medial plica of the left knee is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's compensable rating claim is well grounded.  In 
other words, the Board concludes that the veteran has 
presented a plausible claim.  38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992) (in which the United States Court of Appeals for 
Veterans Claims (Court) held that a rating claim is 
well-grounded when the veteran asserts that his or her 
service-connected disability worsened since the prior 
rating).  

The Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  As sufficient 
data exist to address the merits of the veteran's compensable 
rating claim, the Board concludes that the VA has adequately 
fulfilled its statutory duty to assist the veteran in the 
development of his claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 
1 Vet.App. 78 (1990); Littke v. Derwinski, 1 Vet.App. 90 
(1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 

accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

According to the service medical records in the present case, 
in November 1978, the veteran was treated for an injury 
sustained to his left knee during a fall in basketball 
practice.  Examination demonstrated pain on pressure but no 
edema, discoloration, or heat intolerance.  In February 1979, 
the veteran complained of left knee edema and reported that a 
friend had fallen on his left leg while "skylarking" in the 
barracks.  An examination showed edema of the vastus medialis 
muscle of the left leg.  A strained left leg vastus medialis 
was assessed.  X-rays taken of the left knee in October 1986 
showed a slight loss of joint space in both the medial and 
lateral compartments but no associated sclerosis, osteophyte 
formation, or subchondral cyst formation.  In February 1988, 
the veteran underwent a left knee plica injection.  The April 
1988 Medical Board Report includes a diagnosis of chronic and 
symptomatic medial plica of the left knee based upon 
examination findings of a small and mildly tender plica along 
the medial aspect of the left patella.  

Based on this evidence, the RO, by a July 1988 rating action, 
granted service connection for chronic and symptomatic medial 
plica of the left knee.  Additionally, the RO assigned a 
noncompensable evaluation for this disability, effective from 
June 1988.  

Pursuant to the applicable diagnostic code, evidence of 
slight recurrent subluxation or lateral instability warrants 
the assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.71a, Code 5257 (1999).  A 20 percent disability 
evaluation requires 

evidence of moderate recurrent subluxation or lateral 
instability.  Id.  In addition, a higher evaluation of 
30 percent necessitates evidence of severe recurrent 
subluxation or lateral instability.  Id.  

Furthermore, evidence of limitation of flexion of the leg to 
60 degrees warrants the assignment of a noncompensable 
disability evaluation.  38 C.F.R. § 4.71a, Code 5260 (1999).  
Evidence that flexion of the leg is limited to 45 degrees is 
necessary for the grant of a 10 percent disability rating.  
Id.  Additionally, evidence that limitation of extension of 
the leg is limited to 5 degrees will result in the assignment 
of a noncompensable disability evaluation.  38 C.F.R. 
§ 4.71a, Code 5261 (1999).  Evidence that extension of the 
leg is limited to 10 degrees is necessary for the grant of a 
10 percent disability rating.  Id.  

Throughout the current appeal in the present case, the 
veteran has asserted that his service-connected left knee 
disability has increased in severity.  At the personal 
hearing conducted before a hearing officer at the RO in May 
1999, the veteran admitted that his right knee is worse than 
his left knee and that, although he experiences constant pain 
in his left knee, this pain is "nothing" when compared to 
his right knee pain.  Hearing transcript (T.) at 4.  In 
addition, the veteran denied experiencing limitation of 
motion of, or swelling or instability in, his left knee.  
T. at 6.  According to the veteran's testimony, the only 
symptomatology that he experiences in his left knee is 
constant pain at the kneecap.  T. at 6-7.  The veteran 
testified that "everything is fine in . . . [his] left 
knee," which is "the only good knee" that he has.  
T. at 6.  

Pertinent outpatient treatment records reflect periodic 
complaints of left knee pain since the veteran's separation 
from active military duty.  X-rays taken of the veteran's 
left knee in January 1990 and July 1992 were normal.  
Subsequent x-rays taken of this joint in March 1994 showed 
mild varus deformity with degenerative change.  Radiographic 
films taken of the veteran's knees in July 1997 showed 
bilateral varus deformity (which was worse on the right side) 
and bilateral degenerative joint disease which was found to 
be minor on the left.  


In December 1998, the veteran was accorded a VA joints 
examination, at which time he reported that he had begun to 
have pain in his left knee (after he started putting more 
pressure on his left knee due to his right knee disability) 
but that he is able to straighten normally his left leg.  
Examination of the veteran's left knee demonstrated no fluid, 
ranges of motion which were within normal limits, negative 
McMurray's test, negative medial and lateral cartilage test, 
negative anterior and posterior drawer test, and the ability 
to stand on toes and heels.  X-rays taken of the veteran's 
left knee were normal.  The examiner diagnosed chronic left 
knee pain with no cause for the pain.  

According to this recent medical evidence, the veteran's 
service-connected left knee disability is manifested by 
chronic pain with no cause for this symptomatology, including 
normal ranges of motion, no findings of fluid or radiographic 
pathology, and no instability in this joint.  Absent a 
finding of limitation of flexion of the left leg to 
45 degrees or limitation of extension of this extremity to 
10 degrees, a compensable rating based upon limitation of 
motion of the left leg cannot be awarded.  See 38 C.F.R. 
§ 4.71a, Code 5262 (1999).  Additionally, absent a showing of 
at least slight knee recurrent subluxation or lateral 
instability, a compensable rating for this service-connected 
disability cannot be assigned under the appropriate 
diagnostic code which rates such impairment of the knee 
joint.  See 38 C.F.R. § 4.71a, Code 5257 (1999).  

Although regulations recognize that a part that becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. § 4.40, this provision is qualified by specific 
rating criteria applicable to the case at hand.  The 
provisions of Diagnostic Codes 5260 and 5261 contemplate 
limitation of motion of the knee.  Application of the 
precepts enunciated in DeLuca v. Brown, 8 Vet.App. 202 (1995) 
requires that problems such as pain on use be specifically 
considered by any examiner charged with evaluating the 
veteran's disability.  In this case, however, the recent 
examiner has specifically stated that there is no cause for 
the chronic pain in the veteran's left knee.  In fact, the 
evaluation conducted by this examiner specifically 
demonstrated normal ranges of motion, no findings of fluid or 
radiographic pathology, and no 

instability in the veteran's left knee.  Consequently, the 
Board concludes that, without cause shown for the veteran's 
chronic left knee pain, assignment of a rating based on such 
functional impairment would not be appropriate.  

Additionally, review of the claims folder indicates that the 
RO has determined that referral of the veteran's rating case 
to the VA Central Office for extraschedular consideration is 
not warranted.  The Board observes that the claims folder 
contains no evidence whatsoever that the service-connected 
medial plica of the veteran's left knee has resulted in 
frequent hospitalizations or marked interference with 
employment such as to render impractical the application of 
the regular schedular standards.  Indeed, the findings on 
recent VA examination are relatively normal with respect to 
whether the veteran's service-connected left knee disability 
is symptomatic.  Moreover, there is a paucity of evidence 
over the years since the original injury to demonstrate that 
this disability has had any significant industrial effect.  
Accordingly, the Board finds that the RO did not abuse its 
discretion in refusing to refer this rating claim to the 
Under Secretary of Benefits at VA Central Office for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999).  


ORDER

A compensable disability rating for medial plica of the left 
knee is denied.  


REMAND

At the December 1998 VA joints examination, the veteran 
reported that he is unable to straighten completely his right 
knee, which remains constantly bent.  Evaluation of the 
veteran's right knee demonstrated, in part, restriction of 
flexion to 125 degrees and restriction of extension to 
11 degrees.  X-rays taken of the veteran's right knee showed 
post-operative changes from an anterior cruciate 

ligament tear and degenerative arthritic changes.  The 
examiner diagnosed chronic pain, status post multiple 
surgeries, and degenerative joint disease of the right knee.  

In the month following this VA examination, the veteran 
underwent an evaluation of his right knee by his private 
physician.  In a letter dated in January 1999, this physician 
noted that the veteran was only able to move his right knee 
from 10 to approximately 115 degrees, which represented "a 
significant difference" in the range of motion results 
obtained from the last VA examination.  

These medical records appear to indicate that the veteran's 
right knee disability may have increased in severity since 
his last VA examination in December 1998.  The Board 
concludes, therefore, that a remand of the veteran's claim 
for a rating greater than 20 percent for the 
service-connected degenerative joint disease of his right 
knee is necessary to accord him an opportunity to undergo 
another VA examination to determine the current nature and 
extent of this disability.  

Furthermore, the December 1998 VA joints examination 
demonstrated crepitus and grinding on ranges of motion as 
well as pain on the veteran's attempts to squat.  
Additionally, the VA examiner who conducted this evaluation 
explained that the veteran's continued right knee pain 
requires medication and causes an awkward gait and 
restriction of activities.  

Subsequently, the veteran's treating physician who conducted 
the January 1999 examination explained in the letter dated in 
the same month that the veteran has "significant functional 
impairment and functional loss" as a result of his right 
knee disability.  The physician stated that the veteran's 
right knee pathology prevents him from functioning in a 
normal manner because his ability to complete prolonged 
weight bearing activities and to walk for any length of time 
are significantly limited, because his ability to run and jog 
are completely eliminated, and because he has weakness in his 
lower extremity secondary to the chronic arthritic condition 
of his right knee.  The physician also noted that the 
veteran's "[f]unctional loss is secondary to the limitations 
of motion that are present as well as the painful arch of 
motion that remains."  


The private physician's conclusion that the veteran has 
"significant functional impairment and functional loss" as 
a result of his right knee disability also appears to 
indicate that the functional ability of the veteran's right 
knee may have worsened.  With respect to problems such as 
pain, the Court has stressed that, in evaluating disabilities 
of the joints, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
or incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  Thus, the relevant 
VA examination conducted pursuant to this Remand should 
include current evidence sufficient to rate the 
service-connected degenerative joint disease of the veteran's 
right knee in this manner.  

For these reasons, the veteran's increased rating claim with 
respect to his service-connected right knee disability is 
REMANDED to the RO for the following development:  

1.  The veteran should be given an 
opportunity to further supplement the 
record on appeal.  Specifically, he 
should be asked about records of 
treatment received for the 
service-connected degenerative joint 
disease of his right knee from H. Leslie 
Fowler, M.D., and at the VA Medical 
Center (VAMC) in Birmingham, Alabama, in 
recent years.  The RO should assist the 
veteran in accordance with 38 C.F.R. 
§ 3.159 (1999).  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the extent of the 
service-connected degenerative joint 
disease of his right 

knee.  The claims folder, and a copy of 
this remand, should be made available to 
the examiner.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The examiner must 
include the active and passive ranges of 
motion of the veteran's right knee 
(including a description of the normal 
ranges of motion of the knee).  All 
functional losses found to be due to the 
service-connected degenerative joint 
disease of the veteran's right knee (and 
any associated problems), including any 
pain, weakness, or additional 
difficulties during flare-ups, should be 
equated to range of motion lost beyond 
that demonstrated clinically.  

3.  After the development requested above 
has been completed, the RO should 
adjudicate the issue of entitlement to a 
disability evaluation greater than 
20 percent for the service-connected 
degenerative joint disease of the right 
knee.  If the benefit sought remains 
denied, a supplemental statement of the 
case should be issued.  The veteran and 
his representative should then be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  

See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 



